Citation Nr: 1209253	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for an intestinal disorder, to include peptic ulcer disease and diverticulosis. 

3.  Entitlement to service connection for a kidney disorder, to include a cyst in the kidney, hematuria, and kidney stones.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to August 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran appeared at a videoconference hearing at the Buffalo, New York, RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In March 2010, the Board remanded this appeal for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The appeal has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an intestinal disorder, to include peptic ulcer disease and diverticulosis, and entitlement to service connection for a kidney disorder, to include a cyst in the kidney, hematuria, and kidney stones, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.



FINDING OF FACT

The Veteran's current hemorrhoids are shown to be etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), defines the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  The Board finds that it need not address whether the notice and development requirements of VCAA have been satisfied in the issue of entitlement to service connection for hemorrhoids, as the Board is taking action favorable to the Veteran by granting service connection for this claim.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between the claimed in-service disease or injury and the present disorder.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate: (1) a disorder was "noted" during the active military service; (2) evidence of post-service continuity of the same symptomatology; and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. 
§ 3.303(b) . 

Service connection may be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

Taking the first element of service connection, the Veteran has a current diagnosis of hemorrhoids, recently documented in the November 2010 VA examination report.  Thus, the first element of service connection is satisfied.

In regard to an in-service incurrence of hemorrhoids, the Veteran's service treatment records (STRs) document that the Veteran experienced rectal bleeding and hemorrhoids in June 1954.  The treatment records documents that the Veteran had a prior hemorrhoidectomy.  In December 1954, the Veteran was diagnosed with recurrent hemorrhoids.  In August 1955, the Veteran had a hemorrhoid removed.  The Veteran's military service ended in 1956.
In regard to a nexus opinion, the claims file currently contains one positive nexus opinion.  Specifically, the November 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's current hemorrhoid disorder "is as least as likely as not (50/50 probability) caused by or a result of hemorrhoids while [on] active duty."  The examiner's rationale was that the medical literature supports that 10-26% of patients having hemorrhoidectomy experience recurrences.  The claims file does not contain any medical opinions to the contrary.

In addition to the above evidence, the Veteran has provided lay testimony.  The Veteran asserts that his hemorrhoids began during his active military service and have continued since that time.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 495-498 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Here, the Board finds the Veteran's testimony regarding his continuity of symptomatology to be credible.  The record shows that the Veteran was treated and diagnosed with hemorrhoids while serving on active duty.  The Veteran currently has a diagnosis of hemorrhoids, based on the same symptoms he was experiencing during his active military service.  Thus, the Veteran's contention that his hemorrhoids began during his active military service and have continued since that time is supported by the medical evidence of record. 

When the evidence is considered together, it is at least in relative equipoise.  Given that the Veteran was treated for hemorrhoids while on active duty, has a current diagnosis of hemorrhoids, has testified to the continuity of symptomatology since his military discharge, and has a positive nexus opinion connecting his current symptoms to his active military service, the Board finds that the Veteran's hemorrhoids, after resolving all reasonable doubt in favor of the Veteran, were incurred during his active military service. 

Viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection.  Thus, service connection for hemorrhoids is granted.


ORDER

The claim for service connection for hemorrhoids is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

A remand is required in order to afford the Veteran VA addendum medical opinions to determine the etiology of his currently diagnosed kidney and intestinal disorders.  The Veteran was afforded a VA examination in November 2010.  For the foregoing reasons, the Board finds the VA examination to be inadequate.  

First, in regard to the Veteran's kidney disorder, the Veteran's kidneys were determined to be normal at the November 2010 VA examination.  The examiner diagnosed the Veteran with a "remote history of kidney stones."  The examiner then provided a negative nexus opinion concerning the kidney stones.  However, the examination also revealed that the Veteran had a cyst in the upper pole of the left kidney and microscopic hematuria.  The examiner did not provide a nexus opinion concerning these current diagnoses.  The Board finds that nexus opinions concerning the current cyst and hematuria diagnoses need to be obtained.  During his active military service, the Veteran was diagnosed and treated for kidney stones on multiple occasions.  Thus, a VA examiner needs to address whether the Veteran's current kidney diagnoses are related to these in-service incurrences.

Second, the November 2010 examination diagnosed the Veteran with peptic ulcer disease and diverticulosis.  The VA examiner then determined that these disorders were not related to the Veteran's active military service.  The examiner's rationale was that these disorders were "unrelated" to the appendectomy and colectomy during the Veteran's active military service.  However, the examiner failed to address the Veteran's July 1955 treatment for peptic ulcer disease during his active military service, and whether those symptoms are related to the Veteran's current symptoms.  Thus, the Board finds this examination to be inadequate.  

Third, the examination is inadequate because the November 2010 VA examiner, in forming his negative nexus medical opinions, did not consider the Veteran's lay statements regarding the in-service incurrence of the disorders and the continuity of symptomatology since the Veteran's military discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  The examination is inadequate since the VA examiner did not consider and address these lay statements.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before decisions on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of the Veteran's currently diagnosed peptic ulcer disease and diverticulosis.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report. 

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed peptic ulcer disease is related to the Veteran's active military service, to include the July 1955 treatment for peptic ulcer disease. 

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed diverticulosis is related to the Veteran's active military service.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

In forming his/her opinion, the examiner must consider and address the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

2.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed cyst in the upper pole of the left kidney and microscopic hematuria.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report. 

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed cyst within the upper pole of the left kidney is related to the Veteran's active military service, to include the in-service treatment for kidney stones. 

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed hematuria is related to the Veteran's active military service, to include the in-service treatment for kidney stones.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

In forming his/her opinion, the examiner must consider and address the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  If any claim on appeal is not fully granted, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


